Citation Nr: 0624597	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran had active military service from November 1988 to 
July 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in St. 
Petersburg, Florida, which confirmed and continued a 10 
percent disability rating for a right knee disability.  

The Board notes that the veteran is also in receipt of a 10 
percent rating for traumatic arthritis of the right knee.  In 
his notice of disagreement and in other statements the 
veteran has claimed entitlement to an increased rating for 
this disability.  This issue has not been adjudicated and is 
referred to the RO for such adjudication.


FINDINGS OF FACT

Residuals of the right knee injury consist of mild 
instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4. 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters issued 
in November 2002 and June 2003.  He was not explicitly told 
to submit relevant evidence in his possession.  He was, 
however, told that he was responsible for supporting his 
claim with appropriate evidence.  This information should 
have put him on notice to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The November 2002 notice was provided prior to the initial 
adjudication.  The June 2003 notice was provided after such 
adjudication.  The veteran was not prejudiced, however, 
because the claim was readjudicated after the notice was 
provided.  Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the June 2003 letter provided the 
veteran with specific notice of what type of information and 
evidence was needed to substantiate her claim on appeal.  She 
was not provided with notice of the type of evidence 
necessary to establish an effective date for a higher initial 
rating.  That was not necessary because, to the extent that 
the Board is denying the claim on appeal, no effective date 
is being assigned.  Thus, the veteran is not prejudiced by 
the lack of this element of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Furthermore, the veteran has been provided necessary 
examinations.

Factual Background

The evidence includes a November 2002 VA examination report 
which notes that the veteran complained of increased pain, 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, and lack of endurance.  He also 
reported flare-ups with increased activity, especially 
standing and squatting.  He noted the use of two different 
braces to alleviate pain and prevent increased injury.

Examination of the right knee showed weakness in his right 
lower extremity and decreased sensation immediately inferior 
to the right patella area.  His knees were stable and his 
ligaments were strong with tenderness.  His knees were 
nontender to palpation.  He walked with a limp.  The 
diagnosis was questionable anterior cruciate ligament (ACL) 
in the right knee, not repaired, with surgery twice to the 
meniscus damage of the right knee while in the military.  

In his notice of disagreement the veteran complained of 
increased weakness, swelling, and instability.  He also 
reported the use of pain killers and reported that he may 
have to leave his current career due to the increased pain 
and discomfort associated with his knee.  

At a May 2005 VA examination, the veteran complained of 
constant pain.  He reported that use of a brace at home 
usually helped, but that he needed a new one.  He stated that 
his knee bothered him at his job as a mechanic, where his 
work required a lot of use of the knee.  He reported limited 
activities of daily life, especially sports.  He swam but did 
not practice any other sports.  

Examination showed tenderness on the anterior aspect of the 
right knee, mild instability and no external deformity.  His 
gait was unremarkable.  A magnetic resonance imaging study 
(MRI) of the right knee showed absence of the anterior 
cruciate ligament, probably related to a previous injury or 
surgery.  The diagnosis was injury to the right knee with 
internal derangement of the right knee.  He was found likely 
to have had a tear of the anterior cruciate ligament of the 
right knee.  

Laws and Regulations

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage) and Diagnostic Code 5263 
(genu recurvatum).  

Other codes pertain to limitation of knee motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5260, 5261.  In the veteran's 
case limitation of knee motion is compensated by the 
evaluation provided for arthritis of the right knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  As noted 
above, that issue is not before the Board.

Diagnostic Code 5257, rates other impairment of the knee on 
the basis of recurrent subluxation or lateral instability.  A 
10 percent rating is assigned for slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005), are 
inapplicable to ratings under Diagnostic Code 5257, because 
that code is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

Diagnostic Code 5258 offers a maximum evaluation of 20 
percent for dislocated semilunar cartilage. 38 C.F.R. § 
4.71a, Diagnostic Code 5258,.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

Analysis

The most recent relevant evidence consists of that provided 
by the VA examiner in May 2005.  That examiner found only 
mild instability.  There is no additional medical evidence to 
suggest that the veteran suffers from more than mild 
instability.  

The veteran has argued that he has a greater disability, but 
this has not been documented on the recent examinations.

Hence, the evidence is against the grant of more than 10 
percent for a right knee disability under Diagnostic Code 
5257.  

While a higher evaluation under Diagnostic Code 5257 is not 
appropriate based on the current medical evidence, the Board 
can consider evaluating the disability under other diagnostic 
codes.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
Diagnostic Code should be upheld if supported by explanation 
and evidence).

Additionally, the medical evidence has not shown the 
existence of dislocated semilunar cartilage.  Hence, 
evaluation under Diagnostic Code 5258 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5258.

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran has 
reported that his knee disability interferes with his work, 
but has not reported any loss of income or other economic 
opportunity.  The veteran's disability has not required any 
periods of recent hospitalization.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


